DETAILED ACTION
This Office action is in response to the amendment filed on January 14, 2021.
Claims 1-20 are pending.
Claims 1-3, 8, 18, and 19 have been amended.
The objection to the title of the invention is withdrawn in view of Applicant’s amendments to the title of the invention.
The 35 U.S.C. § 112(b) rejections of Claims 19 and 20 are withdrawn in view of Applicant’s amendments to the claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0160942 (hereinafter “Bhuiya”) in view of US 2018/0285246 (hereinafter “Tuttle”) and US 2013/0104105 (hereinafter “Brown”).

As per Claim 1, Bhuiya discloses:
A method for generating test scripts, the method performed by a system for automated web testing, the system including a processor (Figure 7: 702) and a memory (Figure 7: 704), the method comprising:
receiving, by a code generator server of the system (paragraph [0050], “… the computer system 700 is … a server computer …”), a series of steps defining a procedure to be taken when a website is opened (Figure 3; paragraph [0003], “… test scripts for a Web application being tested may include a common sequence of steps for logging on to a Web site [when a website is opened] that include entering an ID and a password, and clicking on a "Login" button.”; paragraph [0031], “The data from the test scripts included in the EPTT 300 may be a test script in which the plain text of the step resides such as in column 302 (Identifier of the Test script resides in 302), the step number of the plain text in column 304, and the plain text in column 306 [receiving a series of steps defining a procedure to be taken when a website is opened].”);
linking, by the code generator server (paragraph [0050], “… the computer system 700 is … a server computer …”), keywords in the series of steps with functional objects (Figure 3; paragraph [0031], “The data from the test scripts included in the EPTT 300 may be a test script in which the plain text of the step resides such as in column 302 (Identifier of the Test script resides in 302), the step number of the plain text in column 304, and the plain text in column 306 [linking keywords in the series of steps with functional objects].”);
dynamically arranging, by the code generator server (paragraph [0050], “… the computer system 700 is … a server computer …”), the functional objects according to the series of steps (Figures 5 and 6; paragraph [0037], “The KRLT 500 may contain information of the steps containing the most common frequent text. Column 502 may contain the potential keyword identifier. Column 504 may contain the test script to which the step belongs. Column 506 may be the keyword row number, which may be the order of steps of plain text extracted into the KRLT 500. Column 508 may be the Step Number which may be the order of the step placed in the EPTT 300. The keyword row number and the step number may be used to order the plain text in the PKT 600.”; paragraph [0038], “The PKT 600 may include in column 602 the potential keyword identifier. Column 604 may contain the keyword name. Column 606 may include the content such as the steps under the keyword name. The first potential keyword identifier "1" may have been created when the most common step was determined from the EPTT 300. After extracting all of the steps of the most common steps into the KRLT 500, the parent plain text may be used as the keyword name such as "Login to RQM". Also, the plain text content of the step may be placed in the content column, column 606 [dynamically arranging the functional objects according to the series of steps].”); and
generating, by the code generator server (paragraph [0050], “… the computer system 700 is … a server computer …”), the test scripts from the dynamically arranged functional objects (paragraph [0003], “… software testers often create test scripts to test different functions of an application under test. A test script generally includes statements such as a step-by-step process to invoke specific functions of the application and verify that the functions correctly perform the intended tasks.”; paragraph [0040], “This database of common steps may allow for ease in modifying and adding test scripts within a system [generating the test scripts from the dynamically arranged functional objects].”).
Bhuiya does not explicitly disclose:
sending, by the code generator server, the test scripts to a testing manager of the system.
However, Tuttle discloses:
sending, by a code generator server (Figure 1: 112), test scripts to a testing manager of a system (paragraph [0044], “… the dash board server 112 may automatically transmit the test script to the test server 126 upon generating the test script.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Tuttle into the teaching of Bhuiya to include “sending, by the code generator server, the test scripts to a testing manager of the system.” The modification would be obvious because one of ordinary skill in the art would be motivated to perform one or more tests using data in order to test functionality of a plurality of software operations and web applications (Tuttle, paragraph [0032]).
The combination of Bhuiya and Tuttle does not explicitly disclose:
re-using, by the code generator server, the test scripts by cloning them from metadata.
However, Brown discloses:
re-using, by a code generator server (paragraph [0049], “The automation controller 150 is an application that may run on a virtual machine, such as in a server farm [a code generator server], or a computing machine in a "cloud" environment.”; paragraph [0050], “The automation controller 150 may execute the test script using the basic testing tool …”), test scripts by cloning them from metadata (paragraph [0030], “The modular script designer 120 is used to design new tests or test scripts in a modular way, and increases the efficiency of the testing effort and the organization by maximizing the benefit of test scripts that have been reusing test scripts that others have created, and which have been functionally verified (emphasis added).”; paragraph [0035], “… the user may begin on the Details tab 402 by clicking a File button to access and choose from a drop down list of functions, including Open Script, New Script, View Script, Clone Script or Saved Drafts. The tester may also input, on the Details tab 402, key information about the script. The key information may include script header 414, a script name 416, a description of the script 418, names and values of test attributes 420, skills required to complete script execution 422, and a requirement reference for the script [cloning them from metadata] (emphasis added).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Brown into the combined teachings of Bhuiya and Tuttle to include “re-using, by the code generator server, the test scripts by cloning them from metadata.” The modification would be obvious because one of ordinary skill in the art would be motivated to increase the efficiency of the testing effort and the organization by maximizing the benefit of test scripts that have been written by other designers, engineers, or testing individuals (Brown, paragraph [0030]).

As per Claim 2, the rejection of Claim 1 is incorporated; and Bhuiya further discloses:
wherein the series of steps are defined in a database of the metadata and the functional objects are defined in a database of master data (Figure 3; paragraph [0017], “In applications such as steps in test scripts, method 100 may be used to create a database of a common series of steps used among test scripts in a particular system.”; paragraph [0031], “The data from the test scripts included in the EPTT 300 may be a test script in which the plain text of .

As per Claim 4, the rejection of Claim 1 is incorporated; and Bhuiya further discloses:
wherein the functional objects include controls within the website (Figure 3; paragraph [0031], “The data from the test scripts included in the EPTT 300 may be a test script in which the plain text of the step resides such as in column 302 (Identifier of the Test script resides in 302), the step number of the plain text in column 304, and the plain text in column 306.”).

Claim 18 is a system claim corresponding to the method claim hereinabove (Claim 1). Therefore, Claim 18 is rejected for the same reason set forth in the rejection of Claim 1.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bhuiya in view of Tuttle and Brown as applied to Claim 2 above, and further in view of US 2008/0282235 (hereinafter “Jadhav”).

As per Claim 3, the rejection of Claim 2 is incorporated; and the combination of Bhuiya, Tuttle, and Brown does not explicitly disclose:
wherein a number of test scripts generated is defined in the database of the metadata.

wherein a number of test scripts generated is defined in a database of metadata (paragraph [0036], “Inventory database 150 stores the various test scripts (in the test suite) developed to test the software product of interest. Alternatively, inventory database 150 may merely store data indicating location (e.g., file name, including directory identifier) of the respective test scripts.”; paragraph [0052], “… the various details (such as the number of manual/automated test scripts present for execution flows) of the above table (and other tables in inventory database 150) are maintained/updated manually by users (from one of testing systems 110A-110C) using inventory manager 170.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jadhav into the combined teachings of Bhuiya, Tuttle, and Brown to include “wherein a number of test scripts generated is defined in the database of the metadata.” The modification would be obvious because one of ordinary skill in the art would be motivated to store the various test scripts (in the test suite) developed to test the software product of interest (Jadhav, paragraph [0036]).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bhuiya in view of Tuttle and Brown as applied to Claim 1 above, and further in view of US 2012/0047488 (hereinafter “Ambichl”) and US 2004/0133880 (hereinafter “Paternostro”).

As per Claim 5, the rejection of Claim 1 is incorporated; and the combination of Bhuiya and Brown does not explicitly disclose:
providing, by the code generator server, the first test script to the testing manager.
However, Tuttle discloses:
providing, by a code generator server (Figure 1: 112), a first test script to a testing manager (paragraph [0044], “… the dash board server 112 may automatically transmit the test script to the test server 126 upon generating the test script.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Tuttle into the teaching of Bhuiya and Brown to include “providing, by the code generator server, the first test script to the testing manager.” The modification would be obvious because one of ordinary skill in the art would be motivated to perform one or more tests using data in order to test functionality of a plurality of software operations and web applications (Tuttle, paragraph [0032]).
The combination of Bhuiya, Tuttle, and Brown does not explicitly disclose:
determining, by the code generator server, a change in the series of steps;
identifying, by the code generator server, a position within a first test script in the test scripts; and
updating, by the code generator server, one or more rows within the first test script based on the change in the series of steps.
However, Ambichl discloses:
determining, by a code generator server (Figure 1: 100), a change in a series of steps (paragraph [0026], “The test script editor 100 may also further provide context sensitive navigation help 150 for appending steps at the end of the script, inserting steps within the script, ; and
identifying, by the code generator server (Figure 1: 100), a position within a first test script in test scripts (paragraph [0026], “The test script editor 100 enables the building of maintainable and stable test scripts by selecting from a set of accessible actions 110. Actions 110 are a combination of test objects 120 and test methods 130. The availability of any action (e.g., available test objects 140) is based on the specific point in navigation.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ambichl into the combined teachings of Bhuiya, Tuttle, and Brown to include “determining, by the code generator server, a change in the series of steps; and identifying, by the code generator server, a position within a first test script in the test scripts.” The modification would be obvious because one of ordinary skill in the art would be motivated to enable the building of maintainable and stable test scripts (Ambichl, paragraph [0026]).
However, Paternostro discloses:
updating, by a code generator server (Figure 2: 204), one or more rows within a first test script based on a change in series of steps (paragraph [0085], “… the following table summarizes the changes made to the exemplary code of Appendices I to V, in order to implement test TS 302 for execution under the extended JUnit described herein.”; paragraph [0086], “… these modifications of the test script can be automated by replacing certain lines of code, adding new lines of code, and replacing certain phrases.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Paternostro into the 

As per Claim 6, the rejection of Claim 5 is incorporated; and the combination of Bhuiya, Tuttle, and Brown does not explicitly disclose:
wherein the change is an addition to the series of steps and updating the one or more rows includes adding new rows to the first test script at the position.
However, Ambichl discloses:
wherein a change is an addition to series of steps (paragraph [0026], “The test script editor 100 may also further provide context sensitive navigation help 150 for appending steps at the end of the script, inserting steps within the script, changing existing steps and deleting steps.”; paragraph [0040], “The exemplary algorithm 500 assumes a five step test script 210 with an action inserted after the second step.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ambichl into the combined teachings of Bhuiya, Tuttle, and Brown to include “wherein the change is an addition to the series of steps.” The modification would be obvious because one of ordinary skill in the art would be motivated to enable the building of maintainable and stable test scripts (Ambichl, paragraph [0026]).
However, Paternostro discloses:
wherein updating one or more rows includes adding new rows to a first test script at a position (paragraph [0085], “… the following table summarizes the changes made to the exemplary code of Appendices I to V, in order to implement test TS 302 for execution under the extended JUnit described herein.”; paragraph [0086], “… these modifications of the test script can be automated by replacing certain lines of code, adding new lines of code, and replacing certain phrases.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Paternostro into the combined teachings of Bhuiya, Tuttle, Brown, and Ambichl to include “wherein updating the one or more rows includes adding new rows to the first test script at the position.” The modification would be obvious because one of ordinary skill in the art would be motivated to provide additional features, additional functionality, or convenience to test scripts (Paternostro, paragraph [0087]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bhuiya in view of Tuttle, Brown, Ambichl, and Paternostro as applied to Claim 5 above, and further in view of US 10,146,524 (hereinafter “Killmon”).

As per Claim 7, the rejection of Claim 5 is incorporated; and Bhuiya discloses “a web application,”
wherein the change is determined in response to a deployment trigger by the testing manager, the deployment trigger occurring automatically in response to a code change for a web application.
However, Killmon discloses:
wherein a change is determined in response to a deployment trigger by a testing manager, the deployment trigger occurring automatically in response to a code change for an application (col. 2 lines 45-52, “Changes made to the source code or configuration artifacts of an application may trigger a deployment cycle where a new version may be tested and put into production use. For example, as changes to the source code of the application are committed to a production build tree, the deployment pipeline may automatically build a new version of the application and begin propagating the new version through the stages of the pipeline.”; col. 5 lines 26-31, “The deployment manager 116 provides software components configured to continuously integrate changes made to the software, related scripts, artifacts, or configuration states, etc., into the production service 125, 135 based on a sequence of test stages specified by the deployment pipeline 118.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Killmon into the combined teachings of Bhuiya, Tuttle, Brown, Ambichl, and Paternostro to include “wherein the change is determined in response to a deployment trigger by the testing manager, the deployment trigger occurring automatically in response to a code change for a web application.” The modification would be obvious because one of ordinary skill in the art would be motivated to deploy a new version of a web application into production use (Killmon, col. 2 lines 45-52).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0047488 (hereinafter “Ambichl”) in view of US 2015/0160942 (hereinafter “Bhuiya”), US 2004/0133880 (hereinafter “Paternostro”), US 2018/0285246 (hereinafter “Tuttle”), and US 2013/0104105 (hereinafter “Brown”).

As per Claim 8, Ambichl discloses:
A method for maintaining test scripts, the method performed by a system for automated web testing, the system including a processor (Figure 13: 1304) and a memory (Figure 13: 1306), the method comprising:
determining, by a code generator server of the system (Figure 1: 100), a change in steps (paragraph [0026], “The test script editor 100 may also further provide context sensitive navigation help 150 for appending steps at the end of the script, inserting steps within the script, changing existing steps and deleting steps.”; paragraph [0040], “The exemplary algorithm 500 assumes a five step test script 210 with an action inserted after the second step [determining a change in steps].”); and
identifying, by the code generator server (Figure 1: 100), a position within a test script affected by the change in steps (paragraph [0026], “The test script editor 100 enables the building of maintainable and stable test scripts by selecting from a set of accessible actions 110. Actions 110 are a combination of test objects 120 and test methods 130. The availability of any action (e.g., available test objects 140) is based on the specific point in navigation [identifying a position within a test script affected by the change in steps].”).
Ambichl does not explicitly disclose:
metadata stored in a database in communication with the code generator server.

metadata stored in a database in communication with a code generator server (Figure 3; paragraph [0017], “In applications such as steps in test scripts, method 100 may be used to create a database of a common series of steps used among test scripts in a particular system.”; paragraph [0031], “The data from the test scripts included in the EPTT 300 may be a test script in which the plain text of the step resides such as in column 302 (Identifier of the Test script resides in 302), the step number of the plain text in column 304, and the plain text in column 306.”; paragraph [0050], “… the computer system 700 is … a server computer …”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bhuiya into the teaching of Ambichl to include “metadata stored in a database in communication with the code generator server.” The modification would be obvious because one of ordinary skill in the art would be motivated to allow for reusability and maintenance of the steps across test scripts (Bhuiya, paragraph [0016]).
The combination of Ambichl and Bhuiya discloses “a change in steps of metadata stored in a database,” but the combination of Ambichl and Bhuiya does not explicitly disclose:
updating, by the code generator server, one or more rows within the test script in the database based on the change in steps of the metadata.
However, Paternostro discloses:
updating, by a code generator server (Figure 2: 204), one or more rows within a test script based on a change in steps (paragraph [0085], “… the following table summarizes the changes made to the exemplary code of Appendices I to V, in order to implement test TS 302 for execution under the extended JUnit described herein.”; paragraph [0086], “… these .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Paternostro into the combined teachings of Ambichl and Bhuiya to include “updating, by the code generator server, one or more rows within the test script in the database based on the change in steps of the metadata.” The modification would be obvious because one of ordinary skill in the art would be motivated to provide additional features, additional functionality, or convenience to test scripts (Paternostro, paragraph [0087]).
The combination of Ambichl, Bhuiya, and Paternostro does not explicitly disclose:
providing, by the code generator server, the test script to a testing manager of the system.
However, Tuttle discloses:
providing, by a code generator server (Figure 1: 112), a test script to a testing manager of a system (paragraph [0044], “… the dash board server 112 may automatically transmit the test script to the test server 126 upon generating the test script.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Tuttle into the combined teachings of Ambichl, Bhuiya, and Paternostro to include “providing, by the code generator server, the test script to a testing manager of the system.” The modification would be obvious because one of ordinary skill in the art would be motivated to perform one or more tests 
The combination of Ambichl, Bhuiya, Paternostro, and Tuttle does not explicitly disclose:
re-using, by the code generator server, the test scripts by cloning them from the metadata.
However, Brown discloses:
re-using, by a code generator server (paragraph [0049], “The automation controller 150 is an application that may run on a virtual machine, such as in a server farm [a code generator server], or a computing machine in a "cloud" environment.”; paragraph [0050], “The automation controller 150 may execute the test script using the basic testing tool …”), test scripts by cloning them from metadata (paragraph [0030], “The modular script designer 120 is used to design new tests or test scripts in a modular way, and increases the efficiency of the testing effort and the organization by maximizing the benefit of test scripts that have been written by other designers, engineers, or testing individuals. This avoids redundancy by reusing test scripts that others have created, and which have been functionally verified (emphasis added).”; paragraph [0035], “… the user may begin on the Details tab 402 by clicking a File button to access and choose from a drop down list of functions, including Open Script, New Script, View Script, Clone Script or Saved Drafts. The tester may also input, on the Details tab 402, key information about the script. The key information may include script header 414, a script name 416, a description of the script 418, names and values of test attributes 420, skills required to complete script execution 422, and a requirement reference for the script [cloning them from metadata] (emphasis added).”).


As per Claim 9, the rejection of Claim 8 is incorporated; and the combination of Ambichl, Paternostro, Tuttle, and Brown does not explicitly disclose:
wherein the metadata defines step by step processes to be performed for the automated web testing.
However, Bhuiya discloses:
wherein metadata defines step by step processes to be performed for an automated web testing (Figure 3; paragraph [0003], “… test scripts for a Web application being tested may include a common sequence of steps for logging on to a Web site that include entering an ID and a password, and clicking on a "Login" button.”; paragraph [0031], “The data from the test scripts included in the EPTT 300 may be a test script in which the plain text of the step resides such as in column 302 (Identifier of the Test script resides in 302), the step number of the plain text in column 304, and the plain text in column 306.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bhuiya into the .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ambichl in view of Bhuiya, Paternostro, Tuttle, and Brown as applied to Claim 8 above, and further in view of US 2008/0282235 (hereinafter “Jadhav”).

As per Claim 10, the rejection of Claim 8 is incorporated; and the combination of Ambichl, Bhuiya, Paternostro, Tuttle, and Brown does not explicitly disclose:
wherein the metadata is configured to store a number of generated test scripts.
However, Jadhav discloses:
wherein metadata is configured to store a number of generated test scripts (paragraph [0036], “Inventory database 150 stores the various test scripts (in the test suite) developed to test the software product of interest. Alternatively, inventory database 150 may merely store data indicating location (e.g., file name, including directory identifier) of the respective test scripts.”; paragraph [0052], “… the various details (such as the number of manual/automated test scripts present for execution flows) of the above table (and other tables in inventory database 150) are maintained/updated manually by users (from one of testing systems 110A-110C) using inventory manager 170.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jadhav into the .

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ambichl in view of Bhuiya, Paternostro, Tuttle, and Brown as applied to Claim 8 above, and further in view of US 10,146,524 (hereinafter “Killmon”).

As per Claim 11, the rejection of Claim 8 is incorporated; and the combination of Ambichl and Bhuiya discloses “a change in steps of metadata,” but the combination of Ambichl, Bhuiya, Paternostro, Tuttle, and Brown does not explicitly disclose:
wherein the change in steps of the metadata is determined in response to a deployment trigger by the testing manager.
However, Killmon discloses:
wherein a change is determined in response to a deployment trigger by a testing manager (col. 2 lines 45-52, “Changes made to the source code or configuration artifacts of an application may trigger a deployment cycle where a new version may be tested and put into production use. For example, as changes to the source code of the application are committed to a production build tree, the deployment pipeline may automatically build a new version of the application and begin propagating the new version through the stages of the pipeline.”; col. 5 lines 26-31, “The deployment manager 116 provides software components configured to .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Killmon into the combined teachings of Ambichl, Bhuiya, Paternostro, Tuttle, and Brown to include “wherein the change in steps of the metadata is determined in response to a deployment trigger by the testing manager.” The modification would be obvious because one of ordinary skill in the art would be motivated to deploy a new version of a web application into production use (Killmon, col. 2 lines 45-52).

As per Claim 12, the rejection of Claim 11 is incorporated; and the combination of Ambichl and Bhuiya discloses “a web application,” but the combination of Ambichl, Bhuiya, Paternostro, Tuttle, and Brown does not explicitly disclose:
wherein the deployment trigger by the testing manager occurs automatically in response to a code change for a web application.
However, Killmon discloses:
wherein a deployment trigger by a testing manager occurs automatically in response to a code change for an application (col. 2 lines 45-52, “Changes made to the source code or configuration artifacts of an application may trigger a deployment cycle where a new version may be tested and put into production use. For example, as changes to the source code of the application are committed to a production build tree, the deployment pipeline may automatically build a new version of the application and begin propagating the new version .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Killmon into the combined teachings of Ambichl, Bhuiya, Paternostro, Tuttle, and Brown to include “wherein the deployment trigger by the testing manager occurs automatically in response to a code change for a web application.” The modification would be obvious because one of ordinary skill in the art would be motivated to deploy a new version of a web application into production use (Killmon, col. 2 lines 45-52).

As per Claim 13, the rejection of Claim 12 is incorporated; and the combination of Ambichl and Bhuiya discloses “a change in steps of metadata,” but the combination of Ambichl, Paternostro, Tuttle, Brown, and Killmon does not explicitly disclose:
wherein determining the change in steps of the metadata comprises determining a presence of one or more new objects in a website.
However, Bhuiya discloses:
determining a presence of one or more new objects in a website (Figure 3; paragraph [0003], “… test scripts for a Web application being tested may include a common sequence of steps for logging on to a Web site that include entering an ID and a password, and clicking on a "Login" button.”; paragraph [0031], “The data from the test scripts included in the EPTT 300 may be a test script in which the plain text of the step resides such as in column 302 .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bhuiya into the combined teachings of Ambichl, Paternostro, Tuttle, Brown, and Killmon to include “wherein determining the change in steps of the metadata comprises determining a presence of one or more new objects in a website.” The modification would be obvious because one of ordinary skill in the art would be motivated to allow for reusability and maintenance of the steps across test scripts (Bhuiya, paragraph [0016]).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ambichl in view of Bhuiya, Paternostro, Tuttle, Brown, and Killmon as applied to Claim 11 above, and further in view of US 2020/0201615 (hereinafter “Biswas”).

As per Claim 14, the rejection of Claim 11 is incorporated; and the combination of Ambichl, Bhuiya, Paternostro, Tuttle, Brown, and Killmon does not explicitly disclose:
wherein the deployment trigger by the testing manager occurs manually.
However, Biswas discloses:
wherein a deployment trigger by a testing manager occurs manually (paragraph [0079], “… the user-interface presenter 450 presents a user interface requesting user input to trigger a deployment, a configuration, etc., of the example unrestricted application 126 at the tenth example operation 224 of FIG. 2.”).


As per Claim 15, the rejection of Claim 14 is incorporated; and Ambichl discloses “a code generation server” and the combination of Ambichl and Bhuiya discloses “metadata,” but the combination of Ambichl, Bhuiya, Paternostro, Tuttle, Brown, and Killmon does not explicitly disclose:
wherein the manual deployment trigger includes a signal sent by a user to the code generation server upon completion of a configuration of the metadata.
However, Biswas discloses:
wherein a manual deployment trigger includes a signal sent by a user to a server upon completion of a configuration of an application (paragraph [0077], “… the application deployer 440 configures the unrestricted application 126.”; paragraph [0079], “… the user-interface presenter 450 presents a user interface requesting user input to trigger a deployment, a configuration, etc., of the example unrestricted application 126 at the tenth example operation 224 of FIG. 2.”; paragraph [0088], “… the central facility 118 includes the application distributor 218 to select and transmit one of the application executables 124 in response to a request from one of the computing devices 102, 104.”).
.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ambichl in view of Bhuiya, Paternostro, Tuttle, and Brown as applied to Claim 8 above, and further in view of US 9,524,073  (hereinafter “Fair”).

As per Claim 16, the rejection of Claim 8 is incorporated; and the combination of Ambichl and Bhuiya discloses “a change in steps of metadata,” but the combination of Ambichl, Bhuiya, Paternostro, Tuttle, and Brown does not explicitly disclose:
wherein the change in steps of the metadata includes a new feature added to a website.
However, Fair discloses:
a new feature added to a website (col. 1 lines 5-10, “Generally, to display a new feature to a user or update an existing feature, a publisher must decide the criteria used to display the feature and add the code to their website or application to trigger the feature. They must then add code to their website or application to create or update the features that will be displayed.”).


As per Claim 17, the rejection of Claim 8 is incorporated; and the combination of Ambichl and Bhuiya discloses “a change in steps of metadata,” but the combination of Ambichl, Bhuiya, Paternostro, Tuttle, and Brown does not explicitly disclose:
wherein the change in steps of the metadata includes an update to an existing feature of a website.
However, Fair discloses:
an update to an existing feature of a website (col. 1 lines 5-10, “Generally, to display a new feature to a user or update an existing feature, a publisher must decide the criteria used to display the feature and add the code to their website or application to trigger the feature. They must then add code to their website or application to create or update the features that will be displayed.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Fair into the combined teachings of Ambichl, Bhuiya, Paternostro, Tuttle, and Brown to include “wherein the change in steps of the metadata includes an update to an existing feature of a website.” The .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bhuiya in view of Tuttle and Brown as applied to Claim 18 above, and further in view of US 2012/0047488 (hereinafter “Ambichl”) and US 2004/0133880 (hereinafter “Paternostro”).

As per Claim 19, the rejection of Claim 18 is incorporated; and Bhuiya further discloses:
wherein metadata defines step by step processes to be performed for automated web testing (Figure 3; paragraph [0003], “… test scripts for a Web application being tested may include a common sequence of steps for logging on to a Web site that include entering an ID and a password, and clicking on a "Login" button.”; paragraph [0031], “The data from the test scripts included in the EPTT 300 may be a test script in which the plain text of the step resides such as in column 302 (Identifier of the Test script resides in 302), the step number of the plain text in column 304, and the plain text in column 306.”).
The combination of Bhuiya and Brown does not explicitly disclose:
provide the test script to the testing manager.
However, Tuttle discloses:
provide a test script to a testing manager (paragraph [0044], “… the dash board server 112 may automatically transmit the test script to the test server 126 upon generating the test script.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Tuttle into the 
Bhuiya discloses “a change in steps of metadata stored in a database in communication with a code generator server,” but the combination of Bhuiya, Tuttle, and Brown does not explicitly disclose:
determine a change in steps of metadata stored in a database in communication with the code generator server;
identify a position within a test script affected by the change in steps of the metadata; and
update one or more rows within the test script in the database based on the change in steps of the metadata.
However, Ambichl discloses:
determine a change in steps (paragraph [0026], “The test script editor 100 may also further provide context sensitive navigation help 150 for appending steps at the end of the script, inserting steps within the script, changing existing steps and deleting steps.”; paragraph [0040], “The exemplary algorithm 500 assumes a five step test script 210 with an action inserted after the second step.”); and
identify a position within a test script affected by the change in steps (paragraph [0026], “The test script editor 100 enables the building of maintainable and stable test scripts by selecting from a set of accessible actions 110. Actions 110 are a combination of test objects 120 .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ambichl into the combined teachings of Bhuiya, Tuttle, and Brown to include “determine a change in steps of metadata stored in a database in communication with the code generator server; and identify a position within a test script affected by the change in steps of the metadata.” The modification would be obvious because one of ordinary skill in the art would be motivated to enable the building of maintainable and stable test scripts (Ambichl, paragraph [0026]).
However, Paternostro discloses:
update one or more rows within a test script in a database based on a change (Figure 2; paragraph [0085], “… the following table summarizes the changes made to the exemplary code of Appendices I to V, in order to implement test TS 302 for execution under the extended JUnit described herein.”; paragraph [0086], “… these modifications of the test script can be automated by replacing certain lines of code, adding new lines of code, and replacing certain phrases.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Paternostro into the combined teachings of Bhuiya, Tuttle, Brown, and Ambichl to include “update one or more rows within the test script in the database based on the change in steps of the metadata.” The modification would be obvious because one of ordinary skill in the art would be motivated to provide additional features, additional functionality, or convenience to test scripts (Paternostro, paragraph [0087]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bhuiya in view of Tuttle, Brown, Ambichl, and Paternostro as applied to Claim 19 above, and further in view of US 10,146,524 (hereinafter “Killmon”).

As per Claim 20, the rejection of Claim 19 is incorporated; and Bhuiya discloses “a web application” and the combination of Bhuiya and Ambichl discloses “a change in steps of metadata,” but the combination of Bhuiya, Tuttle, Brown, Ambichl, and Paternostro does not explicitly disclose:
wherein the change in steps of the metadata is determined in response to a deployment trigger by the testing manager, the deployment trigger occurring automatically in response to a code change for a web application.
However, Killmon discloses:
wherein a change is determined in response to a deployment trigger by a testing manager, the deployment trigger occurring automatically in response to a code change for an application (col. 2 lines 45-52, “Changes made to the source code or configuration artifacts of an application may trigger a deployment cycle where a new version may be tested and put into production use. For example, as changes to the source code of the application are committed to a production build tree, the deployment pipeline may automatically build a new version of the application and begin propagating the new version through the stages of the pipeline.”; col. 5 lines 26-31, “The deployment manager 116 provides software components configured to continuously integrate changes made to the software, related scripts, artifacts, or configuration .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Killmon into the combined teachings of Bhuiya, Tuttle, Brown, Ambichl, and Paternostro to include “wherein the change in steps of the metadata is determined in response to a deployment trigger by the testing manager, the deployment trigger occurring automatically in response to a code change for a web application.” The modification would be obvious because one of ordinary skill in the art would be motivated to deploy a new version of a web application into production use (Killmon, col. 2 lines 45-52).

Response to Arguments
Applicant’s arguments with respect to Claims 1, 8, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191